Citation Nr: 0124592	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-21 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

                        
THE ISSUE

Whether the appellant is entitled to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C. § 1318 
as a surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters, D.C. and C.A.

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran had active service from May 1950 to November 
1952.  He died in September 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  The determined that the 
appellant did not qualify for DIC benefits under 38 U.S.C.A. 
§ 1318 as a surviving spouse of the veteran due to her 
divorce from the veteran in 1994.


FINDINGS OF FACT

1.  The veteran and appellant were married in December 1952.

2.  The marriage between the veteran and the appellant was 
terminated by divorce in July 1994.

3.  The veteran died in September 1999.



CONCLUSION OF LAW

The appellant's claim for entitlement to entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 as the 
surviving spouse of the veteran must be denied based on lack 
of legal merit.  38 U.S.C.A. §§ 101(3), 1318 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.50(b) (2001); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to VA DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, despite 
the 1994 divorce, on the basis that she was married to the 
veteran and raised his children despite his physical and 
emotional abuse of her for many years and that she was not 
the one who wanted a divorce.

Factual Background

The veteran was wounded in action in Korea in August 1951.  
He subsequently was granted service connection by VA for 
gunshot wound residuals as well as a psychiatric disability, 
characterized as anxiety disorder.  He was awarded a total 
disability evaluation, effective September 10, 1976, based on 
individual unemployability due to service-connected 
disabilities.

A review of the record reveals that a certificate of marriage 
shows that the veteran and appellant were married in December 
1952.  The marriage was terminated pursuant to a final decree 
of divorce in July 1994, pursuant to an agreement which was 
separately signed and acknowledged before notaries public by 
the veteran and the appellant.

The veteran died of metastatic lung cancer in September 1999.  
The appellant applied for VA DIC benefits.  Her claim was 
denied by the RO because she was not recognized as the 
surviving spouse of the veteran due to the 1994 divorce.

Multiple statements in support of the appellant's claim were 
received by VA in January 2000 from her children and a family 
friend.  These statements attest to the physical and 
emotional abuse the appellant endured from the veteran during 
their marriage.  The appellant and two of her daughters 
testified at a personal hearing before the undersigned 
sitting at the RO in August 2001 in support of her claim.  
They testified that the appellant incurred significant abuse 
from the veteran, which was the reason she left him, and that 
the divorce was the veteran's idea and not the appellant's.

Relevant law and regulations

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non-service-connected causes, if 
The veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving compensation for service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death.

Under the law and regulations, the term "surviving spouse" 
means a person of the opposite sex whose marriage to the 
veteran met the requirements of 38 C.F.R. § 3.1(j), and who 
was the spouse of a veteran at the time of the veteran's 
death and: (1) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death, 
except where there was a separation that was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and (2) who has not remarried prior to the 
veteran's death. 38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. 
§§ 3.50, 3.55 (2001).  

"Certainly, if a spouse has been physically and emotionally 
abused and separates from the abuser, the abused spouse's 
acts of initiating a divorce and refusing to reconcile would 
not be competent evidence to demonstrate fault on the part of 
the abused spouse at the time of the separation."  Gregory v. 
Brown, 5 Vet. App. 108, 113 (1993).  The Board observes in 
passing that in Gregory, the divorce had not been finalized. 

Marriage "means a marriage valid under the law of the place 
where the parties resided at the time of the marriage, or the 
law of the place where the parties resided when the rights to 
benefits accrued." 38 C.F.R. § 3.1(j); see 38 U.S.C.A. § 
103(c) (West 1991).

Analysis

Initial matter - the VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [codified at 38 U.S.C.A. § 5103A].  
VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  Consequently, the provisions 
of the VCAA apply to this case.  
See  Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim]. 

After having carefully reviewed the record on appeal, the 
Board concludes that the requirements of the VCAA have been 
satisfied, to the extent that they apply to this claim.  The 
appellant was notified of the pertinent regulations in the 
September 2000 Statement of the Case, which informed the 
appellant of the information and evidence necessary to 
substantiate her claim; the Statement of the Case has 
therefore satisfied the notification requirements.  

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim, including 
presenting testimony at a personal hearing chaired by the 
undersigned in August 2001.  There is no indication that 
there is outstanding evidence that needs to be obtained.  As 
discussed in detail below, this is a case in which the law 
rather than the evidence is crucial.  

In sum, there is nothing further that can be done with 
respect to notification and evidentiary development under the 
VCAA.  Under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The case now stands ready for Board 
review.


Discussion

The evidence in this case is uncontroverted.  In written 
statements in support of her claim, and in August 2001 
hearing testimony, the appellant contends that she was forced 
to leave the veteran in 1991 because she was afraid for her 
life due to his physical abuse.  She further testified that 
the divorce was initiated by the veteran.  There is evidence 
that the veteran divorced the appellant out of spite, in the 
hopes that she would never get VA benefits [see the hearing 
transcript, pages 4, 7 and 9].  Neither the veteran or the 
appellant remarried.  The testimony of her daughters and the 
other evidence of record corroborates the appellant's 
account.    

Despite the fact that the appellant was the spouse of the 
veteran for many years and raised his eight children they 
were divorced from the veteran in 1994, several years prior 
to his death.  The divorce is decree is of record, and the 
appellant has testified that such is the case.  Because the 
appellant was not married to the veteran at the time of his 
death, she was not the "surviving spouse" of the veteran as 
defined by statute and regulation, and is therefore not 
entitled to VA DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b).  

It appears to the Board that, absent the divorce, this case 
would fall under the misconduct provisions of 38 U.S.C. 
§ 101(3) and 38 C.F.R. § 3.50(b)(1).  However, there is no 
exception to the requirement that a marriage be in effect at 
the time of the veteran's death.  Although the applicable law 
provides for an exception if there was a separation due to 
the misconduct of the veteran without the fault of the 
spouse, the law requires the existence of a marriage between 
veteran and spouse at the time of the veteran's death.  Cf. 
Gregory, supra.  In this case, the marriage between the 
veteran and the appellant ceased to exist after the 1994 
divorce.  The fact that the divorce was instigated by the 
veteran, and indeed appears to have been for the specific 
purpose of insuring that the appellant did not receive the 
DIC benefits she now seeks, cannot surmount the barrier posed 
by the law enacted by Congress.   

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, her claim for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 as a 
surviving spouse must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board wishes to make it perfectly clear that it has the 
utmost sympathy for the appellant and her family.  Their 
hearing testimony was forthright and heartrending.  The Board 
further surmises that it is possible, indeed likely, that the 
veteran's behavior towards her and their children was 
influenced by the physical and mental disabilities he 
received in the service of his country.  

To some extent, the appellant appears to be raising an 
argument couched in equity in that she is contending that she 
and her children experienced great cruelty at the hands of 
the veteran and that the divorce was not her fault.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 
The United Sates Court of Appeals for Veterans Claims has 
stated that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].

As a final comment, the Board wishes to make it clear that it 
has drawn no conclusions concerning the merits of the 
underlying claim for DIC, nor does it need to do so in light 
of the outcome dictated by the law and regulation. 


ORDER

The appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 as a surviving spouse is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

